Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Claims 1, 2, and 7-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a plurality of remaining regions; and the low porosity regions separates the plurality of remaining regions into a first remaining region and a second remaining region, such that the first remaining region is on an outer edge of the low porosity region and the second remaining region is on an inner edge of the low porosity region, as detailed in claim 1.  Claims 2 and 7 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a sintered metal sheet to be interposed between a semiconductor element and a support substrate to bond the semiconductor element and the support together, particularly characterized by a plurality of remaining regions; and the low porosity region separates the plurality of remaining regions into a first remaining region and a second remaining region, such that the first remaining region is on  an outer edge of the low porosity region and the second remaining region is on an inner edge of the lower porosity region,  as detailed in claim 8.  Claim 9 depend from claim 8.
The closest prior art of record and to the examiner’s knowledge does not suggest or render obvious a method for manufacturing a sintered meta sheet, particularly characterized by, a plurality of remaining regions; and wherein in forming the low porosity region, the plurality of remaining regions are separated into a first remaining region and a second remaining region, such that the first remaining region is on an outer edge of the low porosity region and the second remaining region is on an inner edge of the low porosity region, as detailed in claim 10.  Claim 11 depends from claim 10.
The closest prior art, Kumada (US PGPub 2019/0103374, hereinafter referred to as “Kumada”) teaches in figures 1-9 and corresponding text, a semiconductor device comprising: 
a support substrate (1) (figure 1; [0021]; 
a semiconductor element (2) (figure 1; [0021); and 
a sintered metal layer (3) bonding the semiconductor element (2) and the support substrate together (1), wherein 
the sintered metal layer (3) having a low porosity region (31m) disposed inward of an outer edge of the semiconductor element (2) with the sintered metal layer (3) bonded to the semiconductor element (2), the low porosity region (31m) being lower in porosity than a remaining region (31s), except the low porosity region, of the sintered metal layer (3), 
the sintered metal layer (3) has, as the low porosity region (31m), extending from an upper surface to a lower surface of the sintered metal layer (3), and 
a plurality of the low porosity regions (31m) is disposed immediately below a position inward of the outer edge of the semiconductor element (2) so as to spread over the entire sintered metal layer (3) at predetermined spacings (figures 1 and 2; [0024-0027]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 14, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898